                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 JULIE H.1,                                            Case No. 6:17-cv-1490-AC

                 Plaintiff,                            ORDER

           v.

 NANCY A. BERRYHILL, Deputy
 Commissioner for Operations, performing the
 duties and functions not reserved to the
 Commissioner of Social Security,

                 Defendant.

Michael H. Simon, District Judge.

       United States Magistrate Judge John V. Acosta issued Findings and Recommendation in

this case on November 14, 2018. ECF 18. Magistrate Judge Acosta recommended affirming the

decision of the Social Security Administration finding Plaintiff not disabled.




       1
         In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case. Where applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.

PAGE 1 – ORDER
       Under the Federal Magistrates Act (“Act”), the Court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files objections to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).

       For those portions of a magistrate judge’s findings and recommendations to which neither

party has objected, the Act does not prescribe any standard of review. See Thomas v. Arn, 474

U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act], intended to

require a district judge to review a magistrate’s report to which no objections are filed.”); United

States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding that the court

must review de novo magistrate judge’s findings and recommendations if objection is made, “but

not otherwise”). Although in the absence of objections no review is required, the Act “does not

preclude further review by the district judge[] sua sponte . . . under a de novo or any other

standard.” Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ.

P. 72(b) recommend that “[w]hen no timely objection is filed,” the Court review the magistrate

judge’s recommendations for “clear error on the face of the record.”

       Plaintiff timely filed an objection (ECF 20) to which Defendant responded. ECF 22.

Plaintiff objects that Magistrate Judge Acosta: (1) erroneously concluded that the ALJ did not

need to develop the record with a consultative psychological examination; (2) erroneously

concluded that the laundry sorter job with 17,046 positions in the national economy was

sufficient to constitute a “significant number”; and (3) failed to address Plaintiff’s argument that

the vocational expert’s testimony at step five was so riddled with errors and inconsistencies that




PAGE 2 – ORDER
even if the laundry sorter job could constitute a job with significant numbers, the vocational

expert’s testimony was too unreliable for the ALJ to rely on.

       Regarding Plaintiff’s first objection, she focuses her argument on the fact that Plaintiff

did not seek psychological treatment for many years and thus there was a gap in treatment that a

consultative examination was required to fill. She also argues that the ALJ and the Magistrate

Judge used this failure to seek treatment against Plaintiff, contrary to Ninth Circuit law. During

this gap in psychological treatment, however, Plaintiff sought other treatment and her records

show a generally stable psychological condition, as noted by the ALJ. See AR 28, 355, 360, 363,

367, 373, 379, 385 (noting normal psychiatric examinations from 2011 through 2013); AR 26,

29, 422, 424 (noting in January 2014 that she displayed “[n]o evidence of acute neurologic

abnormality,” was “alert and cooperative with the examination,” and exhibited no “delusional

thoughts” or “internal stimuli”); AR 27, 795 (denying in August 2014 anxiety, concentration

difficulties, depression, irritability, and mood swings and displaying on examination “appropriate

mood and affect,” “good eye contact,” intact memory, good judgment, and appropriate insight);

AR 27, 850 (reporting in September 2014 that “her depression [was] well controlled” and she

“started a new job as a house keeper”); AR 27, 798 (displaying normal mood and affect in

May 2015); AR 27, 828, 897 (complaining in July 2015 that she suffered from anxiety and

depression, but noting in August 2015 that her depression was now under control); AR 28, 807,

810 (noting normal mood and affect in November 2015). Thus, the ALJ did not solely rely on a

gap in treatment, but also on documented treatment records indicating Plaintiff’s stable mental

health condition, to find that Plaintiff’s depression was well controlled.

       In addition to relying on the documented evidence of the lack of mental health symptoms,

the ALJ also relied on Plaintiff’s failure to seek treatment. When a claimant’s failure to seek



PAGE 3 – ORDER
treatment is because of his or her mental health condition, it should not be used against the

claimant. See Regennitter v. Comm’r of Soc. Sec. Admin., 166 F.3d 1294, 1299-300 (9th

Cir. 1999) (“Indeed, we have particularly criticized the use of a lack of treatment to reject mental

complaints both because mental illness is notoriously underreported and because “‘it is a

questionable practice to chastise one with a mental impairment for the exercise of poor judgment

in seeking rehabilitation.’” (quoting Nguyen v. Chater, 100 F.3d 1462, 1465 (9th Cir. 1996)).

The Ninth Circuit has held, however, that where “there was no medical evidence that [a

claimant’s] resistance [to treatment] was attributable to her mental impairment rather than her

own personal preference,” it can be “reasonable for the ALJ to conclude that the level or

frequency of treatment [was] inconsistent with the level of complaints.” Molina v. Astrue, 674

F.3d 1104, 1114 (9th Cir. 2012) (quotation marks omitted) (first two alterations added, last

alteration in original). In this case there is no medical evidence that Plaintiff’s failure to seek

mental health treatment was caused by any mental health impairment. To the contrary, the

medical records indicate stable mental health, except in July 2015 when she sought treatment,

but then in August 2015 she reported her depression was again under control. Accordingly, the

ALJ did not err in considering Plaintiff’s lack of treatment.

        Regarding Plaintiff’s second objection, the Court agrees with the reasoning of Magistrate

Judge Acosta. Regarding Plaintiff’s third objection, the fact that the vocational expert identified

other jobs that were inconsistent with the Dictionary of Occupational Titles (“DOT”) does not

make all testimony of the vocational expert per se unreliable. Plaintiff offers no authority for the

proposition that because a vocational expert provides some testimony inconsistent with the DOT,

all testimony of the vocational expert is excluded. Moreover, vocational experts are allowed to

testify contrary to the DOT, as long as they provide a reasonable explanation for the



PAGE 4 – ORDER
contradiction. See Massachi v. Astrue, 486 F.3d 1149, 1153-54 (9th Cir. 2007). The error in this

case was that the ALJ (and the vocational expert) did not recognize the conflict of some of the

testimony of the vocational expert. The ALJ thus did not ask the vocational expert to explain the

contradiction, and the vocational expert did not voluntarily offer an explanation.

       The Court has reviewed de novo those portions of Magistrate Judge Acosta’s Findings

and Recommendation to which Plaintiff has objected, as well as Plaintiff’s objections and

Defendant’s response. The Court agrees with Magistrate Judge Acosta’s reasoning and ADOPTS

those portions of the Findings and Recommendation, as supplemented herein.

       For those portions of Magistrate Judge Acosta’s Findings and Recommendation to which

neither party has objected, this Court follows the recommendation of the Advisory Committee

and reviews those matters for clear error on the face of the record. No such error is apparent.

       The Court ADOPTS Magistrate Judge Acosta’s Findings and Recommendation, ECF 18,

as supplemented herein.

       IT IS SO ORDERED.

       DATED this 18th day of January, 2019.


                                                     /s/ Michael H. Simon
                                                     Michael H. Simon
                                                     United States District Judge




PAGE 5 – ORDER
